Order entered August 2, 1017




                                         In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                   No. 05-09-01068-CV

         DONALD CARDWELL AND 121 INVESTMENTS, L.L.C., Appellants

                                           V.

                                BILL GURLEY, Appellee

                     On Appeal from the 134th Judicial District Court
                                  Dallas County, Texas
                            Trial Court Cause No. 06-03299

                                        ORDER
       Before the Court is appellants’ July 31, 2017 motion for extension of time to file

appellants’ brief. Appellants’ motion is GRANTED. Appellants’ brief shall be filed on or

before August 30, 2017.


                                                  /s/   CAROLYN WRIGHT
                                                        CHIEF JUSTICE